915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lionel FLEMING, Defendant-Appellant.
No. 90-6066.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
Defendant Lionel Fleming is charged with one count of conspiracy to distribute cocaine, in violation of 21 U.S.C. Sec. 846.  Fleming now appeals the district court's June 6, 1990 and August 3, 1990 orders denying pretrial bail.  Upon review and consideration of the documents before the court, we conclude that the district court did not err in ordering detention.  See 18 U.S.C. Sec. 3142;  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  Accordingly, the district court's order is affirmed.